Title: To Thomas Jefferson from Charles Willson Peale, 2 September 1803
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Museum Sepr. 2d. 1803.
          
          I have just received the enclosed Pamphlet with Letters from my Sons—they closed their Exhibition of the Skeleton of the Mammoth the 18th. of June, and with every exertion have not been able to pay all their expences in London, are gone to Reading, 40 miles distant from London, The Mayor had been so obliging as give them the use of the Common Counsel Hall; prepairing to put up the Skeleton when they wrote, The Inhabitants of Reading are mostly Quakers & Methodists, about 10,000—but being averse to the encouragement of Theatrical entertainments, it is probable, Rembrandt says, that they will be more likely to encourage his exhibition, and he hopes to get a sufficiency to wipe some small debts he left unpaid in London, and transport the Skeleton to Bath. He will also try to make something by his Pensel, as there are no Painters in that Nieghbourhood. 
          My Son Rubens has sent me 3 Cases of subjects of Natural History—I have not yet got them from the Ship, (Pigou) just arrived at the Warf. every thing he sends me, must be valuable, as filling up the casms of my Museum; making the Collection more complete. 
          The Inhabitants of Philadelphia are blessed of Health this season. please to accept the profile Bonneparte’s brother, taken in the Museum this morning—I am Dear Sir with much esteem your friend
          
            C W Peale.
          
        